IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-19-00391-CR

HEATH HORACIO BEASLEY,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee


                           From the 440th District Court
                              Coryell County, Texas
                             Trial Court No. 18-24798


                                       ORDER


       On our own motion, to expedite this matter, we implement Rule 2 of the Texas

Rules of Appellate Procedure to suspend the operation of Rule 39.8 of the Texas Rules of

Appellate Procedure requiring a notice from the Clerk of this Court at least twenty-one

days in advance of submission of the cause. See TEX. R. APP. P. 2, 39.8.

       Accordingly, the above referenced appeal has been set for submission without oral

argument on Friday, May 28, 2021. The panel consists of Chief Justice Gray, Justice Neill,

and Justice Johnson.

                                          PER CURIAM
Before Chief Justice Gray,
       Justice Neill, and
       Justice Johnson
Order issued and filed May 28, 2021
RWR




Heath Horacio Beasley v. The State of Texas   Page 2